Citation Nr: 0942823	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision in which the RO denied the 
claims for service connection for bilateral hearing loss and 
tinnitus.  In May 2007 the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2007 and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2007.  

In August 2009 the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While audiometric results on the Veteran's pre-induction 
examination report reflect  findings indicative of pre-
existing hearing loss, there is no evidence of any hearing 
problems (to include  worsening of any pre-existing hearing 
loss) during service;  the first clinical evidence of 
complaints of hearing loss is many years after separation 
from service; and the only competent opinion to address the 
question of whether there exists a nexus between the 
Veteran's in-service noise exposure and current hearing loss 
weighs against the claim.  

3.  The first clinical evidence of complaints of tinnitus was 
many years after service, and the only competent opinion to 
address the question of whether there exists a nexus between 
the Veteran's in-service noise exposure and current tinnitus 
weighs against the claim.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met.  
38 C.F.R. §§ 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claims for service 
connection for hearing loss and tinnitus, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the appellant with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations.  The April 2007 RO rating decision reflects 
the initial adjudication of the claims after issuance of this 
letter.  Hence, the February 2007 letter-which meets the 
content of notice requirements described in Dingess/Hartman 
-also meets the VCAA's timing of notice requirement.  
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the report of a December 2006 VA 
audiological evaluation.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2009 Board hearing, along with various written 
statements provided by the Veteran, and by his representative 
on his behalf.  The Board finds that no additional RO action 
to further develop the record on either  claim is warranted. 

In summary, the Board finds that the duties imposed by the 
VCAA have been considered and satisfied.  Through notice from 
the RO the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). Service connection may 
be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. See 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Considering the record in light of the governing  legal 
authority, the Board finds that service connection for 
hearing loss or tinnitus is not warranted.

The Veteran's service treatment records reveal that on 
September 1961 pre-induction examination (prior to entry a 
month later) audiometric testing revealed pure tone 
thresholds, in decibels, as follows (American Standards 
Association (ASA) units are converted to International 
Standards Organization (ISO) units):







HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
25
25
35
LEFT
45
40
40
40
35

Although these pre-induction findings are indicative of 
hearing loss, there are no findings in service indicative of 
such loss.  Instead, on September 1963 separation examination 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows (American Standards Association (ASA) 
units are converted to International Standards Organization 
(ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
15
LEFT
20
15
15
-
15

Post-service, an August 2003 VA general medical progress note 
reflects  that the Veteran reported that his hearing was 
reduced, that he did not have hearing aids and that he wanted 
his ears checked.  On subsequent June 2006 VA audiological 
consultation for purposes of evaluation for hearing aides, 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
55
65
LEFT
30
30
55
60
60

Speech audiometry revealed that speech recognition was 84 
percent in the right ear and 80 percent in the left ear.  The 
diagnoses were bilateral moderate sensorineural hearing loss 
and bilateral tinnitus.  No hearing aides were recommended 
due to the degree of hearing loss and the Veteran's non-
service connected status.  The Veteran stated that he felt 
that his hearing loss was service related.    
 
The Veteran was afforded a VA audiological evaluation in 
December 2006.  The audiologist noted that the Veteran 
reported an onset of hearing loss and bilateral tinnitus 
since service.  The audiologist also noted that the Veteran's 
in-service noise exposure included two years in the artillery 
and his post-service noise exposure included construction 
work.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
55
65
LEFT
30
50
65
65
65

The average pure tone thresholds were 52 decibels, right ear, 
and 53 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 84 percent in the right ear and 80 
percent in the left ear.  The diagnoses were bilateral 
moderate sensorinueral hearing loss and bilateral tinnitus.  
The audiologist commented that the Veteran's claims file was 
reviewed and that hearing testing at separation showed 
hearing sensitivity well within normal limits at discharge.  
Based on this testing, the audiologist found that there was 
no evidence of hearing damage while in service.  Consequently 
the audiologist opined that the Veteran's current hearing 
loss and reported tinnitus were less likely than not caused 
by, or a result of, noise exposure during service and more 
likely due to post service noise exposure and aging.

During  the August 2009 Board hearing the Veteran testified 
that he served in the artillery in an 8 inch Howitzer 
battalion, and that he did not recall ever having any hearing 
protection.  He indicated that he did not notice any hearing 
loss in service but did notice a noise in his ears a few 
times.  He reported that, after service, he had different 
jobs, most of which involved manual labor.  He asserted that 
there was not much heavy equipment and the work environment 
was not as loud as it was in service.  He further noted that, 
over the years, he had had to turn up his radio louder and 
louder due to his hearing loss.          

As indicated above, the post-service medical evidence 
reflects that the Veteran meets the criteria for hearing loss 
in each ear to an extent recognized as a disability for VA 
purposes,  as defined by 38 C.F.R. § 3.385.  Thus, he has 
current bilateral hearing loss disability.  Further, the 
Veteran has been diagnosed with current tinnitus.  

In addition, while the Veteran's service treatment records do 
not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Veteran's DD-214 
does show that he served in the Field Artillery.  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in- service noise exposure as 
credible and consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154.  

Notwithstanding the above, here, the claims forservice 
connection for bilateral hearing loss and for  tinnitus must 
be denied ln the basis of nexus between each current 
disability and service.

At the outset, the Board notes that , although the  
audiometric testing results on the Veteran's pre-induction 
examination indicate the presence of hearing loss at service 
entry, here, the accuracy of those test results are called 
into question.  There were no documented complaints or 
findings of hearing problems during service (which began only 
one month after the testing) and, during  his August 2009 
Board hearing, the Veteran indicated that he did not notice 
any hearing loss in service.  Also, audiological testing in 
both June 2006 and December 2006 actually showed less 
bilateral hearing impairment at 500 hertz than the loss shown 
on September 1961 testing.

Considering all of the above, it appears that the audiometric 
testing results at pre-induction examination were either not 
accurate, or were suggestive of, at most, temporary hearing 
impairment.  Hence, the Board is unable to find that the 
evidence clearly and unmistakably establishes that the 
Veteran's hearing loss pre-existed service..

However, regardless of whether the Veteran is presumed sound 
with respect to either hearing loss or tinnitus at service 
entry, the record presents no medically sound basis for a 
finding that either current hearing loss or tinnitus is 
etiologically related to the Veteran's active military 
service, to include noise exposure therein.  

The Board point out that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service ( see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).) and that 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss (see Hensley v. Brown, 5 Vet 
.App. 155, 159 (1993)).  Notably, in this case, there is no 
objective evidence of any complaints, findings, or diagnosis 
of hearing loss or tinnitus until approximately 40 years 
after the Veteran's service.  The Board points out that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, the only competent opinion to address the etiology 
of the Veteran's hearing loss and tinnitus weighs against the 
claims.  Here, the December 2006 VA audiologist considered 
the Veteran's complaints and description of noise exposure, 
and the evidence in the claims file.  However, after 
evaluating the Veteran, he concluded that the Veteran's 
hearing loss and tinnitus were less likely than not caused by 
or a result of noise exposure in service and more likely due 
to post service noise exposure and aging as the Veteran's 
hearing was within normal limits at discharge from service.   

The Board finds that the above-cited opinion provides 
probative and dispositive evidence on the nexus question in 
each claim, based as it was on both evaluation of the Veteran 
and consideration of his documented medical history and 
assertions. Hence, the only competent and  probative opinion 
to address the relationship between each of the Veteran's 
current disabilities and service weighs against the claims, 
and neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of a contrary 
medical opinion-one that, in fact, establishes a 
relationship between hearing loss and/or tinnitus and 
service.

In addition to the objective evidence addressed above, the 
Board has considered the Veteran's oral and written 
assertions, as well those offered by his representative, on 
his behalf.  However, none of this evidence provides a basis 
for allowance of either claim.  To the extent that any such 
assertions are advanced in an attempt to establish a 
relationship between each of the disabilities under 
consideration and service, the Board points out that the 
matter of  etiology of a disability is a matter within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without appropriate training and expertise neither is 
competent to render a probative (persuasive) opinion on the 
matter upon which each claim turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  In reaching the conclusion to deny each claim, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


